Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 15, 2014.




                                         In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00269-CR

                   IN RE JASON RAY BOUCHARD, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                178th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1374815

                          MEMORANDUM OPINION

      On April 4, 2014, relator Jason Ray Bouchard filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel his appointed defense
attorney and the State’s attorney to provide relator copies of any documents filed
with this Court in his related appeal.

      Our mandamus jurisdiction is limited. By statute, we have authority to issue
a writ of mandamus against a judge of a district or county court in our court of
appeals district, and as necessary to enforce our appellate jurisdiction. See Tex.
Gov’t Code § 22.221. Relator does not identify as a respondent a judge of a district
or county court. Nor is issuance of the writ against either of the named respondents
necessary to enforce our jurisdiction. Therefore, we have no jurisdiction to grant
the requested relief.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2